Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Tim Wall on 3/3/21.

The application has been amended as follows: 
Replace current claims with the following:
1.  (Currently amended)  A method for producing an electrical power device comprising an insulator, the method including: 
by means of additive manufacturing, applying a polymeric insulating material in the device, to form the insulator in [[said]]the device; [[and ]]
in a subsequent consolidation step, subjecting the insulator to elevated temperature and pressure during a predetermined time period to consolidate the insulator;
by means of the additive manufacturing, applying an inner concentric layer of the condenser core, of the polymeric insulating material around and along a longitudinal through hole of the device; 
applying a first of a plurality of concentric intermediate layers of an electrically conducting material, on top of the inner layer, around and along the longitudinal through hole; and 
by means of the additive manufacturing, applying an outer concentric layer of the condenser core, of the polymeric insulating material, on top of a second of the plurality of concentric intermediate layers, around and along the longitudinal through hole; before subjecting the condenser core to the elevated temperature and pressure during the predetermined time period to consolidate the condenser core.

2. (Canceled)  

	3. (Currently amended)  The method of claim [[2]]1, wherein the electrically conducting intermediate layers are applied by coating, 

4. (Currently amended)  The method of claim [[2]]1, wherein the condenser core is configured for an operating voltage of the device of at least 30 kVor within a range of 35-400 kV, , or 140-400 kV.

5. (Currently amended)  The method of claim [[2]]1, further comprising arranging the condenser core in a high-voltage bushing, an instrument transformer or a cable termination.

6. (Previously presented)  The method of claim 5, further comprising arranging the bushing through a wall of a transformer tank.

7. (Canceled)  

8. (Currently amended)  The method of claim 1, wherein the method includes forming the insulator in the form of a medium voltage insulator, 

9. (Previously presented)  The method of claim 1, wherein the additive manufacturing includes Fused Deposition Modelling, FDM.

10. (Previously presented)  The method of claim 1, wherein the polymeric insulating material is a thermoplastic material.

11. (Previously presented)  The method of claim 1, wherein the additive manufacturing includes applying the polymeric insulating material at a temperature of at least 150.degree. C.

12. (Previously presented)  The method of claim 1, wherein the polymeric insulating material has a glass transition temperature, T.sub.g, of at least 120.degree. C. or less than 40.degree. C.

13-15. (Canceled)

16. (Currently amended)  The method of claim 3, wherein the condenser core is configured for an operating voltage of the device of at least 30 kVor within a range of 35-400 kV, , or 140-400 kV.

17. (Previously presented)  The method of claim 3, further comprising arranging the condenser core in a high-voltage bushing, an instrument transformer or a cable termination.

18. (Currently amended)  The method of claim [[2]]1, wherein the electric power device is a bushing, an instrument transformer or a cable termination.

19. (Currently amended)  The method of claim [[2]]1, wherein the additive manufacturing includes Fused Deposition Modeling, FDM.

20. (Currently amended)  The method of claim [[2]]1, wherein the polymeric insulating material is a thermoplastic material.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Hobson US 2016/0164238 and White US 6519500 are considered the closest prior art of record.  Hobson teaches a method for producing an electrical power device [0018] (104, 106), comprising an insulator [0010], the method comprising by means of additive manufacturing [0010], applying a polymeric insulating material [0010] in the device [0018] to form the insulator in said device [0010], [0018], and in a subsequent consolidation step, subjecting the insulator to elevated temperature [0010] during a predetermined time period to consolidate the insulator.  White teaches a similar object consolidation process and method of fabricating a 3D object on a substrate via deposition of layers.  None of the prior art of record teaches the step of applying an inner concentric layer of the condenser core, a plurality of concentric intermediate layers of an electrically conducting material, an outer concentric layer on top of the second of the plurality of concentric intermediate layers, before consolidation.  There would have been no apparent reason or motivation to have modified the prior art to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352.  The examiner can normally be reached on M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN T LEONG/Primary Examiner, Art Unit 1715